Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 8/12/2021.  
This application is a National Stage of PCT international application Ser. No. PCT/CN2019/076040 filed on 2/25/2019.  
Claims 1-20 are pending in the case.  Claims 1, 13, and 19 are independent claims.




REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed. 

The Examiner has carefully examined independent claims 1, 13, and 19.  The closest prior art of reference of record are Hamid (USPGPUB 20180329813) and Williams (USPGPUB 20110310041). 

Hamid discloses system and method comprising: 
execute a program that generates a user interface (UI) screen; 

provide a user input event to the program during execution; 
(Hamid paragraph [0035], [0042] discloses input event, activating each UI interactive elements) 
add an element representing the user interactive region to a representation of user interactive regions of a UI of the program. 
(Hamid paragraph [0042] discloses adding an element to represent user interactive region, node 314 representing interactive element is created and added to tree as shown in fig. 3)

Williams discloses system and method comprising: 
execute a program that generates a user interface (UI) screen; 
(Williams paragraph [0069] discloses executing program with UI, application "MY App" is executing on mobile device 300d as shown in fig. 3d) 
provide a user input event to the program during execution; 
(Williams paragraph [0069] discloses My App can accept a flick input) 
capture images of the UI screen before and after the user input event. 
(Williams paragraph [0073] discloses capturing image before and after user input, screenshot before flick input and after flick input is taken)

The cited prior art of record does not disclose combination of system and method comprising: 
execute a program that generates a user interface (UI) screen; 
provide a user input event to the program during execution; capture images of the UI screen before and after the user input event; 

indicate the first region as a user interactive region and 
add an element representing the user interactive region to a representation of user interactive regions of a UI of the program.


The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.


ALLOWABLE SUBJECT MATTER

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.